Citation Nr: 1632712	
Decision Date: 08/17/16    Archive Date: 08/24/16

DOCKET NO.  15-15 290	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUE

Entitlement to a total disability evaluation based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant, his spouse, and daughter


ATTORNEY FOR THE BOARD

Matthew Miller, Associate Counsel

INTRODUCTION

The Veteran had active duty service from May 1944 to May 1946.

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from a rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Hartford, Connecticut.

The Veteran testified at a September 2015 videoconference hearing before the undersigned Veterans Law Judge. A transcript of those proceedings is associated with the Veteran's VBMS record. 

In October 2015, the Board awarded a 70 percent evaluation for posttraumatic stress disorder (PTSD), and remanded the claim for additional development. The claim has since returned to the Board for further consideration.

This appeal was processed using the Virtual VA and Veterans Benefits Management System paperless claims processing systems. Any future consideration of this appellant's case should take into account the existence of these records. 
 
This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015). 38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

The Veteran's service-connected disabilities meet the percentage requirements for the award of a TDIU, and the evidence demonstrates that he is as likely as not unable to secure or follow a substantially gainful occupation by reason of his service-connected disabilities.



CONCLUSION OF LAW

With resolution of reasonable doubt in the Veterans favor, the criteria for TDIU have been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.15, 4.16 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist a claimant in substantiating a claim for VA benefits, as codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2015). The VCAA applies in the instant case. However, the Board's grant of a TDIU herein represents a complete grant of the benefit sought on appeal. Thus, no further discussion of VA's duty to notify and assist is necessary.

Law and Analysis

The Veteran contends that his service-connected disabilities render him unemployable and that he is therefore entitled to a TDIU.  The Board notes that, generally, total disability will be considered to exist when there is present any impairment of mind or body that is sufficient to render it impossible for the average person to follow a substantially gainful occupation. 38 C.F.R. § 3.340 (2015).

Total disability ratings are authorized for any disability or combination of disabilities for which the Schedule for Rating Disabilities prescribes a 100 percent disability evaluation, or, with less disability, if certain criteria are met. Id. Where the schedular rating is less than total, a total disability rating for compensation purposes may be assigned when the disabled person is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more, or if there are two or more disabilities, there shall be at least one ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more. Disabilities of one or both upper extremities, or one or both lower extremities, including the bilateral factor, and disabilities resulting from a common etiology or a single accident or disabilities affecting a single body system will be considered as one disability. 38 C.F.R. §§ 3.340, 3.341, 4.16(a). In exceptional circumstances, where a Veteran does not meet the aforementioned percentage requirements, a total rating may nonetheless be assigned upon a showing that the individual is unable to obtain or retain substantially gainful employment. 38 C.F.R. § 4.16(b).

In reaching such a determination, the central inquiry is "whether the Veteran's service-connected disabilities alone are of sufficient severity to produce unemployability." Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993). Consideration may not be given to the impairment caused by nonservice-connected disabilities. See 38 C.F.R. §§ 3.341, 4.16, 4.19.

When reasonable doubt arises as to the degree of disability, such doubt will be resolved in the Veteran's favor. 38 C.F.R. § 4.3 (2015).

Service connection is currently in effect for the following disabilities: PTSD (70 percent disabling); hearing loss (30 percent disabling); and tinnitus (10 percent disabling). The combined rating for his service-connected disabilities is 80 percent. Thus, the Veteran meets the minimum percentage requirements for consideration of a TDIU under 38 C.F.R. § 4.16(a). What remains to be determined is whether the Veteran's service-connected disabilities render him unemployable.

For the Veteran to prevail in a claim for TDIU, the evidence must show that he is unable to pursue a substantially gainful occupation due to his service-connected disabilities. The sole fact that a Veteran is unemployed or has difficulty obtaining employment is not enough. A high rating in itself is recognition that the impairment makes it difficult to obtain or keep employment, but the ultimate question is whether the Veteran is capable of performing the physical and mental acts required by employment, not whether he or she can find employment. Van Hoose v. Brown, 4 Vet. App. 361 (1993).

A review of the Veteran's records reveals that the Veteran served in the U.S. Army as a truck driver during World War II. The Veteran's post-service career primarily included work as a foreman for a mechanical company. The Veteran has received VA treatment and therapy for his service-connected disabilities.

In his November 2015 VA Form 21-8940, Veteran's Application for Increased Compensation Based on Unemployability, the Veteran reported that he has a fourth grade education and indicated he was last employed in July 1985. He asserted that he could no longer work due to his service-connected disabilities. Specifically, the Veteran stated that "I had lots of problems because I could not hear properly instructions given to me, plus I just could not get along with my supervisors and coworkers."

The Veteran was afforded a VA examination to address PTSD in January 2016. At that time, diagnoses of PTSD and Unspecified Neurocognitive Disorder were provided. The examiner noted 

a pattern of deficits in [the Veteran's] occupational functioning related to symptoms of PTSD and secondary symptoms of depression. More specifically, [the Veteran] endorsed deficits in occupational functioning related to a pattern of poor sleep (marked by recurrent nightmares), hypervigilance, difficulties concentrating and stress related to recurring intrusive thoughts and memories of the traumatic events that he experienced in the military. [The Veteran] also endorsed deficits related to secondary symptoms of depression; including depressed mood, difficulties concentrating and low energy and motivation.

The Veteran's PTSD symptoms included difficulty establishing and maintaining effective work and social relationships and difficulty adapting to stressful situations, including those at work or in a work-like setting. The examiner determined that the Veteran suffers from occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking and/or mood. The examiner remarked that, since the last examination in January 2015, the Veteran "continues to endorse significant psychological distress due to symptoms of PTSD. Moreover, symptoms appear to have increased since his last examination, resulting is a slight increase in deficits in occupational and social functioning. Deficits can be attributable to a combination of PTSD symptoms as well as cognitive decline." The examiner also noted that the Veteran has multiple nonservice-connected medical problems including congestive heart failure, glaucoma, aortic valve disease, prostate cancer, and osteoporosis.

The Veteran was also afforded a VA examination to address hearing loss and tinnitus in January 2016. Audiometric testing revealed that the Veteran's hearing loss had increased in severity since his last VA audiological examination in February 2014. The Veteran reported that he could not hear as well from his hearing aids as he once did and reported that his tinnitus was bothersome. He also reported that he lost some employment because of his hearing loss.

The Board finds that the cumulative effects of the Veteran's PTSD, hearing loss, and tinnitus render him unable to secure or follow a substantially gainful occupation. The ultimate issue of whether a TDIU should be awarded is not a medical issue, but rather is a determination for the adjudicator. Geib v. Shinseki, 733 F.3d 1350 (Fed. Cir. 2013) ("applicable regulations place responsibility for the ultimate TDIU determination on the VA, not a medical examiner"). The Board acknowledges that the Veteran suffers from a number of nonservice connected medical problems mentioned in his January 2016 PTSD examination. However, these medical problems were not directly addressed by the examiner when determining the Veteran's occupational and social impairment. Instead, the examiner stated that the Veteran's decreased occupational and social impairment "can be attributable to a combination of PTSD symptoms as well as cognitive decline." 

Thus, the Board finds that the evidence of record supports the grant of TDIU. Given the Veteran's limited educational and occupational experience, along with the evidence discussed in his VA examinations, his VA treatment records, and his statements, the Board finds that the evidence is approximately evenly balanced as to whether the Veteran's PTSD, hearing loss, and tinnitus renders him unemployable under the applicable regulations. As the reasonable doubt created by this approximate balance of the evidence must be resolved in favor of the Veteran, entitlement to a TDIU is warranted. 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

In making this determination, the Board emphasizes that, in the present case, the TDIU award is based on the combined effects of the Veteran's service-connected disabilities, as opposed to any single disability alone. That is to say, the Veteran is not unemployable based on any single disability alone, but on the collective impact of all his service-connected disabilities. See Guerra v. Shinseki, 642 F.3d 1046  (Fed. Cir. 2011); Buie v. Shinseki, 24 Vet. App. 242, 250-51 (2010); Bradley v. Peake, 22 Vet. App. 280, 293 (2008). 


ORDER

Entitlement to a total disability evaluation based on individual unemployability (TDIU) is granted, subject to the laws and regulations governing the payment of monetary benefits.


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


